Exhibit 10.1

 

EXECUTION VERSION

 

FIFTH AMENDMENT TO THE CREDIT AGREEMENT

 

FIFTH AMENDMENT (this “Amendment”), dated as of August 10, 2012, to the Credit
Agreement dated as of December 10, 2010 (as amended, supplemented, amended and
restated or otherwise modified from time to time, the “Credit Agreement”), among
Thompson Creek Metals Company Inc. (the “Borrower”), the several banks and other
financial institutions or entities from time to time party thereto (the
“Lenders”), JPMorgan Chase Bank, N.A., as Administrative Agent (in such
capacity, the “Administrative Agent”), and the other agents party thereto.

 

W I T N E S S E T H :

 

WHEREAS, the parties hereto are parties to the Credit Agreement;

 

WHEREAS, the Borrower has requested that the Lenders agree to make certain
amendments to the Credit Agreement and the Royal Gold Intercreditor Agreement as
set forth herein; and

 

WHEREAS, the Required Lenders are willing to agree to such amendments and other
matters, subject to the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises herein contained and for other
good and valuable consideration, the receipt of which is hereby acknowledged,
the parties hereto agree as follows:

 

SECTION 1.                                DEFINITIONS.

 

1.1                                 Unless otherwise defined herein, capitalized
terms which are defined in the Credit Agreement are used herein as therein
defined.

 

SECTION 2.                                AMENDMENTS.

 

(a)                                  Amendment to Section 1 of the Credit
Agreement.

 

(i)                                     Section 1.1 of the Credit Agreement is
hereby amended by adding the following terms in proper alphabetical order:

 

“Forecast”: as defined in Section 6.2(j).

 

“Fifth Amendment”: the Fifth Amendment to this Agreement, dated as of August 10,
2012.

 

“Fifth Amendment Forecast”: the forecast delivered pursuant to Section 3(f) of
the Fifth Amendment.

 

“Fifth Amendment Effective Date”: the date on which each of the conditions to
the effectiveness of the Fifth Amendment have been satisfied, in accordance with
the terms of Section 3 thereof, which date is August 10, 2012.

 

“Royal Gold Purchase Agreement First Amendment”: the First Amendment to Royal
Gold Purchase Agreement, dated as of August 8, 2012, substantially in the form
of Exhibit A to the Fifth Amendment.

 

--------------------------------------------------------------------------------


 

“Weekly Reporting Period”: a period commencing on a Saturday and ending on (and
including) the following Friday.

 

(ii)                                  The definitions of “Applicable Margin”,
“Commitment Fee Rate”, “Consolidated Borrowing Liquidity”, “Royal Gold
Intercreditor Agreement” and “Royal Gold Purchase Agreement” in Section 1.1 of
the Credit Agreement are hereby amended by replacing such definitions in their
entirety with the following definitions:

 

“Applicable Margin”: (a) as to any ABR Loan or Canadian Prime Rate Loan, 4.00%
and (b) as to any Eurodollar Loan, CDOR Loan or the Acceptance Fees, 5.00%.

 

“Commitment Fee Rate”:  1.00% per annum.

 

“Consolidated Borrowing Liquidity”:  as of any date of determination, the sum of
(a) the aggregate amount of the Available Commitments as of such date plus
(b) the Cash Balance as of such date plus (c) the amount of cash to be received
in the immediately following fiscal quarter pursuant to the Royal Gold Purchase
Agreement; provided that, any amounts pursuant to this clause (c) shall only be
included if the Company is either in compliance with, or (with respect to
conditions scheduled to occur after the date of such certificate) has no reason
to believe that it will not meet, the conditions of Section 5.3 of the Royal
Gold Purchase Agreement in effect as of the Fifth Amendment Effective Date
(without giving effect to any amendments, modifications or waivers thereto) for
such cash to be received in the immediately following fiscal quarter.

 

“Royal Gold Intercreditor Agreement”: the Intercreditor Agreement entered into
among the Administrative Agent, the Borrower, Terrane Metals Corp. and RGLD Gold
AG (as successor to RGL Royalty AG), substantially in the form of Exhibit H (as
amended by the First Amendment to the Intercreditor Agreement, dated as of
December 14, 2011 and the Second Amendment to the Intercreditor Agreement, dated
as of August 10, 2012).

 

“Royal Gold Purchase Agreement”: the Amended and Restated Purchase and Sale
agreement dated as of December 14, 2011 (as amended by the Royal Gold Purchase
Agreement First Amendment) among the Borrower, Terrane Metals Corp., RGLD Gold
AG and Royal Gold, Inc.

 

(iii)                               The definitions of “Applicable Pricing
Grid”, “Endako Completion Date” and “Mt. Milligan Completion” in Section 1.1 of
the Credit Agreement are hereby deleted in their entirety.

 

(b)                                 Amendment to Section 2.9 of the Credit
Agreement.  Section 2.9 of the Credit Agreement is hereby amended by adding the
following immediately after clause (c) of such section:

 

(d) In the event that the Cash Balance exceeds $75,000,000 for three consecutive
Business Days, the Borrower shall within one Business Day repay any Revolving
Loans and/or the Swingline Loans in an aggregate amount equal to such excess
amount on the date previous to such repayment.

 

2

--------------------------------------------------------------------------------


 

(c)                                  Amendment to Section 5.2 of the Credit
Agreement.  Section 5.2 of the Credit Agreement is hereby amended by adding the
following immediately after clause (b) of such section:

 

(c) Maximum Cash Balance.

 

The Cash Balance, before giving effect to such extension of credit and any other
transactions related (directly or indirectly) to such extension of credit, is
less than $50,000,000.

 

(d) Officer’s Certificate.

 

The Borrower shall deliver to the Administrative Agent a certificate duly
executed by a Responsible Officer in form and substance satisfactory to the
Administrative Agent that (i) provides the Cash Balance and (ii) certifies that
the Company is either in compliance with, or (with respect to conditions
scheduled to occur after the date of such certificate) has no reason to believe
that it will not meet, the conditions of Section 5.3 of the Royal Gold Purchase
Agreement as of the Fifth Amendment Effective Date (without giving effect to any
amendments, modifications or waivers thereto) for any Scheduled Deposit Payment
(as defined in the Royal Gold Purchase Agreement) scheduled to be paid pursuant
to the terms of the Royal Gold Purchase Agreement.

 

(d)                                 Amendment to Section 6.2 of the Credit
Agreement.  Section 6.2 of the Credit Agreement is hereby amended by adding the
following immediately after clause (i) of such section:

 

(j) within 30 days after the end of each calendar month, commencing within 30
days after August 31, 2012, a detailed consolidated forecast (in a form
consistent with the Fifth Amendment Forecast) for the three succeeding calendar
months, including (i) a projected consolidated balance sheet of the Borrower as
of the end of such calendar month, and the related consolidated statements of
projected cash flow, income and Consolidated EBITDA and (ii) a description of
the key underlying operating statistics and assumptions with respect thereto
(collectively, the “Forecast”);

 

(k) within 30 days after the end of each calendar month, commencing within 30
days after August 31, 2012,  a reconciliation for the calendar month so ended
with the Fifth Amendment Forecast or the last Forecast delivered pursuant to
Section 6.2(j), as applicable, with respect to such calendar month;

 

(l) on each Monday (or, if such day is not a Business Day, the next succeeding
Business Day) of each calendar week, a report prepared by the Borrower as of the
last day of the Weekly Reporting Period then most recently ended that sets forth
actual sources and uses of funds during the previous Weekly Reporting Period;

 

(m)  each report delivered by the Borrower or its Subsidiaries pursuant to
Article 7 of the Royal Gold Purchase Agreement, in each case, within the period
of time set forth in the Royal Gold Purchase Agreement in effect as of the Fifth
Amendment Effective Date (without giving effect to any amendments, modifications
or waivers thereto);

 

(n) within five Business Days after completion, the monthly operations report
for the Endako Mine created by the Borrower or its Subsidiaries (it being
understood and agreed that the

 

3

--------------------------------------------------------------------------------


 

Borrower and its Subsidiaries will continue producing the monthly operations
report being created in the ordinary course of business prior to the Fifth
Amendment Effective Date).

 

(e)                                  Amendment to Section 6.6(b) of the Credit
Agreement.  Section 6.6(b) of the Credit Agreement is hereby amended by
replacing such section in its entirety with the following:

 

(b) permit (i) representatives of the Administrative Agent together with
representatives of any Lender to visit and inspect any of its properties and
examine and make abstracts from any of its books and records at any reasonable
time and as often as may reasonably be desired and to discuss the business,
operations, properties and financial and other condition of the Group Members
with officers and employees of the Group Members and with their independent
certified public accountants; provided that, so as long as no Default or Event
of Default exists, the Borrower shall only be obligated to reimburse the
Administrative Agent for one inspection pursuant to this clause (i) per fiscal
year and (ii) third party advisors selected by the Administrative Agent to
conduct valuations, assessments and any other examinations or inspections on the
mines, properties, smelter, refinery or other processing locations and other
locations of the Borrower and its Subsidiaries (including, without limitation,
the Thompson Creek Mine, the Endako Mine, the Langeloth Facility and the Mount
Milligan Project); provided that, so as long as no Default or Event of Default
exists, the Borrower shall only be obligated to reimburse the Administrative
Agent for (x) one inspection at each of the Thompson Creek Mine, the Endako
Mine, the Langeloth Facility and the Mount Milligan Project per fiscal year and
(y) one other inspection per fiscal year.

 

(f)                                    Amendment to Section 7.1(c) of the Credit
Agreement.  Section 7.1(c) of the Credit Agreement is hereby amended by
replacing such section in its entirety with the following:

 

(c) Permit Consolidated EBITDA for the fiscal quarter ending on any date set
forth below to be less than (including by being negative) the amount set forth
below opposite such date:

 

Date

 

Amount

 

December 31, 2012

 

$

0

 

March 31, 2013

 

$

23,000,000

 

June 30, 2013

 

$

19,000,000

 

September 30, 2013

 

$

29,000,000

 

December 31, 2013

 

$

23,000,000

 

 

(g)                                 Amendment to Section 7.1(d) of the Credit
Agreement.  Section 7.1(d) of the Credit Agreement is hereby amended by
replacing such section in its entirety with the following:

 

(d) Minimum Liquidity.

 

Permit the Consolidated Borrowing Liquidity at any time to be less than
$100,000,000.

 

(h)                                 Amendments to the Royal Gold Intercreditor
Agreement.  The Royal Gold Intercreditor Agreement shall be amended as set forth
on Exhibit B hereto.

 

4

--------------------------------------------------------------------------------


 

SECTION 3.                     CONDITIONS PRECEDENT.  This Amendment shall
become effective on the date (the “Effective Date”) on which all of the
following conditions have been satisfied or waived:

 

(a)                                  Execution and Delivery.  The Administrative
Agent shall have received counterparts of this Amendment duly executed by
(i) the Borrower, (ii) the Required Lenders and (iii) the Administrative Agent.

 

(b)                                 No Default.  Both prior to and after giving
effect to this Amendment, no Default or Event of Default shall have occurred and
be continuing on the Effective Date.

 

(c)                                  Representations and Warranties.  As of the
Effective Date (both prior to and after giving effect to this Amendment) all
representations and warranties contained in Section 4 shall be true and correct
in all material respects.

 

(d)                                 Royal Gold Purchase Agreement First
Amendment.  The Administrative Agent shall have received true, correct and
executed copies of the Royal Gold Purchase Agreement First Amendment and the
conditions to the effectiveness of the Royal Gold Purchase Agreement First
Amendment set forth in Sections 10(B)(a) and 10(B)(b) of the Royal Gold Purchase
Agreement First Amendment shall have been satisfied.

 

(e)                                  Fees and Expenses.  The Administrative
Agent shall have received the fees and expenses required to be paid by the
Borrower pursuant to Section 5 of this Amendment.

 

(f)                                    Forecast.  The Administrative Agent shall
have received a detailed consolidated forecast in form and substance
satisfactory to the Administrative Agent for August, September and October of
2012, including (i) a projected consolidated balance sheet of the Borrower as of
the end of July 2012, and the related consolidated statements of projected
income, cash flow and Consolidated EBITDA and (ii) a description of the key
underlying operating statistics and assumptions with respect thereto.

 

For the purpose of determining compliance with the conditions specified in this
Section 3, each Lender that has signed this Amendment shall be deemed to have
accepted, and to be satisfied with, each document or other matter required under
this Section 3.

 

SECTION 4.                     REPRESENTATIONS AND WARRANTIES.  In order to
induce the Administrative Agent and the Lenders to enter into this Amendment,
the Borrower hereby represents and warrants to the Administrative Agent and the
Lenders that:

 

(a)                                  the representations and warranties of the
Borrower and the other Loan Parties contained in the Credit Agreement and the
other Loan Documents are true and correct in all material respects on and as of
the Effective Date as if made on and as of the Effective Date both prior to, and
after giving effect to, this Amendment, except where such representations and
warranties expressly relate to an earlier date in which case such
representations and warranties were true and correct in all material respects as
of such earlier date;

 

(b)                                 both prior to and after giving effect to
this Amendment, no Default or Event of Default shall have occurred and be
continuing on the Effective Date; and

 

(c)                                  after giving effect to the transactions
contemplated by the Royal Gold Purchase Agreement, each Loan Party is Solvent.

 

5

--------------------------------------------------------------------------------


 

SECTION 5.                     FEES AND EXPENSES.  The Borrower agrees to pay
(i) the Administrative Agent for the account of each Lender that consents to
this Amendment on or prior to 5:00 p.m., New York time, August 10, 2012, a fee
equal to 0.75% of such Lender’s Commitment on the Effective Date and (ii) all
invoiced fees and accrued expenses of the Administrative Agent, including
without limitation, the reasonable fees and expenses of legal counsel.

 

SECTION 6.                     CONTINUING EFFECT.  Except as expressly amended,
waived or modified hereby, the Loan Documents shall continue to be and shall
remain in full force and effect in accordance with their respective terms.  This
Amendment shall not constitute an amendment, waiver or modification of any
provision of any Loan Document not expressly referred to herein and shall not be
construed as an amendment, waiver or modification of any action on the part of
the Borrower or the other Loan Parties that would require an amendment, waiver
or consent of the Administrative Agent or the Lenders except as expressly stated
herein, or be construed to indicate the willingness of the Administrative Agent
or the Lenders to further amend, waive or modify any provision of any Loan
Document amended, waived or modified hereby for any other period, circumstance
or event.  Except as expressly modified by this Amendment, the Credit Agreement
and the other Loan Documents are ratified and confirmed and are, and shall
continue to be, in full force and effect in accordance with their respective
terms.  Except as expressly set forth herein, each Lender and the Administrative
Agent reserves all of its rights, remedies, powers and privileges under the
Credit Agreement, the other Loan Documents, applicable law and/or equity.  Any
reference to the “Credit Agreement” in any Loan Document or any related
documents shall be deemed to be a reference to the Credit Agreement as amended
by this Amendment and the term “Loan Documents” in the Credit Agreement and the
other Loan Documents shall include, without limitation, this Amendment and any
agreements, instruments and other documents executed and/or delivered in
connection herewith.

 

SECTION 7.                     CONSENT OF GUARANTORS.  Each of the Guarantors
hereby consents to this Amendment, and to the amendments and modifications to
the Credit Agreement pursuant hereto and acknowledges the effectiveness and
continuing validity of its obligations under or with respect to the Credit
Agreement and any Security Document, as applicable, and its liability for the
Obligations, pursuant to the terms thereof and that such obligations are without
defense, setoff and counterclaim.

 

SECTION 8.                     GOVERNING LAW.  THIS AMENDMENT, AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES HERETO, SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 9.                     SUCCESSORS AND ASSIGNS.  This Amendment shall be
binding upon and inure to the benefit of the Borrower, the other Loan Parties,
the Administrative Agent, the other Agents and the Lenders, and each of their
respective successors and assigns, and shall not inure to the benefit of any
third parties.  The execution and delivery of this Amendment by the Lenders
prior to the Effective Date shall be binding upon its successors and assigns and
shall be effective as to any Loans or Commitments assigned to it after such
execution and delivery.

 

SECTION 10.               ENTIRE AGREEMENT.  This Amendment, the Credit
Agreement and the other Loan Documents represent the entire agreement of the
Loan Parties, the Administrative Agent, the Agents, the Lenders and the Lenders,
as applicable, with respect to the subject matter hereof and thereof, and there
are no promises, undertakings, representations or warranties by the
Administrative Agent, any other Agent or any Lender relative to the subject
matter hereof not expressly set forth or referred to herein or in the Credit
Agreement or the other Loan Documents.

 

SECTION 11.               LOAN DOCUMENT.  This Amendment is a Loan Document
executed pursuant to the Credit Agreement and shall (unless otherwise expressly
indicated herein) be construed, administered and applied in accordance with the
terms and provisions of the Credit Agreement.

 

6

--------------------------------------------------------------------------------


 

SECTION 12.               COUNTERPARTS.  This Amendment may be executed by the
parties hereto in any number of separate counterparts and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.  An executed signature page of this Amendment may be delivered by
facsimile transmission or electronic PDF of the relevant signature page hereof.

 

SECTION 13.               HEADINGS.  Section headings used in this Amendment are
for convenience of reference only, are not part of this Amendment and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Amendment.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date first written
above.

 

 

THOMPSON CREEK METALS COMPANY INC.

 

 

 

 

 

 

 

By:

/s/ Pamela L. Saxton

 

 

Name:

Pamela L. Saxton

 

 

Title:

Executive Vice President and Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as
Administrative Agent and Lender

 

 

 

 

 

 

 

By:

/s/ Brian Knapp

 

 

Name:

Brian Knapp

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG CANADA BRANCH, as Lender

 

 

 

 

 

 

 

By:

/s/ David Gynn

 

 

Name:

David Gynn

 

 

Title:

Chief Financial Officer

 

 

 

By:

/s/ Marcellus Leung

 

 

Name:

Marcellus Leung

 

 

Title:

Assistant Vice President

 

--------------------------------------------------------------------------------


 

 

COMPASS BANK, as Lender

 

 

 

 

 

 

 

By:

/s/ Joseph W. Nimmons

 

 

Name:

Joseph W. Nimmons

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA, as Lender

 

 

 

 

 

 

 

By:

/s/ Stam Fountoulakis

 

 

Name:

Stam Fountoulakis

 

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

STANDARD BANK PLC, as Lender

 

 

 

 

 

 

 

By:

/s/ Mick Mullen

 

 

Name:

Mick Mullen

 

 

Title:

Executive

 

 

 

By:

/s/ Paul Stevens

 

 

Name:

Paul Stevens

 

 

Title:

Executive

 

--------------------------------------------------------------------------------


 

 

SOCIÉTÉ GÉNÉRALE (CANADA BRANCH), as Lender

 

 

 

 

 

 

 

By:

/s/ Chris Henstock

 

 

Name:

Mick Mullen

 

 

Title:

Managing Director

 

 

 

Mining & Commodities Finance

 

 

 

By:

/s/ Michael C. Manion

 

 

Name:

Michael C. Manion

 

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

UBS LOAN FINANCE LLC, as Lender

 

 

 

 

 

 

 

By:

/s/ Mary E. Evans

 

 

Name:

Mary E. Evans

 

 

Title:

Associate Director
Banking Products Services, US

 

 

 

By:

/s/ Christopher Gomes

 

 

Name:

Christopher Gomes

 

 

Title:

Associate Director
Banking Products Services, US

 

--------------------------------------------------------------------------------